OFFICE          OF THE   ATTORNEY     GENERAL      OF    TEXAS
                                       AUSTIN
GROVERSELLERS
Al-rc.RNEI
        GENERAL
                                                                           I
                                                                       i




  Honorable    Lou hluq
  meoPts.ve    &eretary-DlreeWtor
  stats    GouM881oafer the Bund
  IJBnd   ost1ae8e.tld*
  Auatia,    Texas
  mar slrr




                                                ed   rlth   this   request
                                                lth aertaluredw-




       fr*?edualfumIr." When ah, a opriat1ao     for
       thisdIepartmeat -8 ideallype8zr ttaal 5 roadr

              I
                  .   .   .   .
           3tr   25 oader tho appreprlatloa a 0 8ode
     to thq State Gemmlqslolr  for the BlladW t&
     Ragulu Sessionoldthe 49thLeglolatum pro-
     rldeofor a put-8tr pwtor. p& ?rbmol @a+- ,.I’
     erio~~,dll    prevlde a like aoouab fer perter ):‘
               .
           “neaoo advloe If the StMb cooel0oioO’
     lerth e a lla lo
                   4 llth o r lotood oup&8eat fr b l
     other hado ti   oolary ef Veto4
     riserbo poWI& lo+ ia 8aeorte  % tYPgr%O
     Begalar koofon 02 the 49th L6&olattwe u&                                 *
     ahe. dvieo so te vhether or llot the date car-                  i.




           16   the




lp p r ep r la
            Ifoteduolo
                     ho th e r ulo
                               a o a oer blayer
                                             edP Ot
                                                  in
oonfllot with &ay r .lAted
                        ltmlteo .
           x8 the Aot ereatiqf tha   w8to   Cadooloa tar tbe     ,
alllul, whloh powtdeo {or its oegaQlBat10a ala tumetioao,
autherlt~ is     ~a to appoint ud fix tho ampautiom         0r
a nllea ~lvo  Lo   t-Y.- b o th eVW.   r
a8oeorry te 8ake effeotivo                       %ch
-4i:j.m               ~~~~:,B~~o7o,*c.s.                                  )
          The appU.mtios far a44 aaeegtaoo of trade *a
t& uat0d   am00   Obtem8oat  is l@herioed   00d OOO& f00uo
8r   e
     Qvpropriatedlteth oo p o c ffio
                                  p r p o o eo
                                            llt& r iUd  b y
                                           9, seM66 RID 3&7,
                                  oubobetlon

          x cfo llotho ow@ erthat
                               o thl oupp&~.dlrrgo f
    thoea la iq
             r qioueo
                   o rlio
                        o u4n
                            ld
                             0%ithia thap*oprU-
                                         o
    tloaoprovldml if theiruw for that pwpeo8 lo luthorlrrd
    by the &raator tartha UnitedStoteo Osvermaeat~
                        ot&tftandoamodvuseIIbJtheAd-
                  n to ltUor *ha hove 8~ opproted p&n for aid
               It T-
    oral aovernm
    to the bll& u&d that th purpo~o for vhia& ouch fundsare
    advanad   are those samorated   n the report to the Ebdwdl
    ao+rtrmo~t filed                   8eo 2itlo    42, lJ.S.C+A., sea-
    tion   ml,   lfq
                    16 lo gl?. U fra tb abwe tweted &tter that
    annum1oalozioore -7        (1 8 ~otxI4 m8iam.m  0 rrioo ati4
    (2) a part-ts80        porter ooro irral@od%u theT wAloo6ua'o
    reports to.*          ?odem.lluthorltieo  M that owh w
    the lteu ther0UbWo            beetr prOporljaPWWod+ u ?%I:"
    aamot,       it   foliwo   tlmt the omwnto oa irraluded
                                                          aad lp -
    p r o ved
            p 08     *i$
                       0 h=tb   lel op eo lflo
                                            p ur p en
                                                   wth e r lo ea
      to m ~tih e & g a o ~te~to o y qew           )tw
                                                     loJmeowei&
                                                             ~ %
    v
                 &tocirdlqgl~~rtme-dvlwd           that lt   iotho            *In-
    loa ef tU0 dogwSao*~ that tbo Stats ~4cmiool~ fos t&o
    ~;lied:oa&Aorimd to oupplem~nt        frert\udoIricelwd fra
    the wnited St&or Oeto~~t        tho o8larloo   of (1) tbo tend-
    lag M 0h s.M
               lup er +lo o rM d ( 2) l p o r t-tiw swtw,   6. th e
    lxtat nppmwo4b-y t&o Fwleml luthorltlort




                                                       _-_.-~._-            Ittleta    - -
                                                                           lbolot&at
                                             ,/.      i._    ,:   .‘i’~:




a